

Exhibit 10


NextEra Energy, Inc.
2017 NON-EMPLOYEE DIRECTORS STOCK PLAN
As Amended and Restated as of May 18, 2017
 
Article I
Purpose
The NextEra Energy, Inc. 2017 Non-Employee Directors Stock Plan, effective as of
the Amendment Date, is an amendment and restatement of the FPL Group, Inc. 2007
Non-Employee Directors Stock Plan. The purpose of the Plan is to further
strengthen the alignment of interests between members of the Board of Directors
of NextEra Energy, Inc. who are not employees of the Corporation and the
Corporation’s shareholders through the increased ownership by non-employee
directors of shares of the Corporation’s common stock.
Article II
Definitions
The following definitions shall apply for the purposes of the Plan, unless a
different meaning is plainly indicated by the context:
Section 2.1    “Amendment Date” means May 18, 2017, subject to approval of the
Plan by the Corporation’s shareholders on such date, the Plan having been
approved by the Board on February 17, 2017.
Section 2.2      “Beneficiary” means the person designated by an Eligible
Director to receive any Shares or other consideration with respect to Shares to
be issued to such Eligible Director that become distributable following the
Eligible Director’s death.
Section 2.3    “Board” means the Board of Directors of the Corporation.
Section 2.4    “Code” means the Internal Revenue Code of 1986, as amended.
Section 2.5      “Committee” means the Committee described in Section 4.1.
Section 2.6      “Corporation” means NextEra Energy, Inc., a corporation
organized and existing under the laws of the State of Florida, and any successor
thereto.
Section 2.7      “Disability” means a condition of incapacity, mental or
physical, for the performance of services which the Committee determines, on the
basis of competent medical evidence, is likely to be permanent, to continue for
an indefinite period of at least one hundred eighty (180) days, or to result in
death.
Section 2.8      “Dividend Equivalent” means a right, granted to a Recipient
under Section 5.4, to receive cash, Shares, or other property equal in value to
dividends paid with respect to a specified number of Shares.
Section 2.9      “Effective Date” means May 25, 2007.
Section 2.10      “Eligible Director” on any date means a member of the Board
who is not a common-law employee of the Corporation.
Section 2.11     “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
Section 2.12    “Fair Market Value”  means, with respect to a Share on a
specified date:  (a) the final reported sales price on the date in question (or
if there is no reported sale on such date, on the last preceding date on


-1-



--------------------------------------------------------------------------------




which any reported sale occurred) as reported in the principal consolidated
reporting system with respect to securities listed or admitted to trading on the
principal United States securities exchange on which the Shares are listed or
admitted to trading, as of the close of the market in New York City and without
regard to after-hours trading activity; or (b) if the Shares are not listed or
admitted to trading on any such exchange, the closing bid quotation with respect
to a Share on such date, as of the close of the market in New York City and
without regard to after-hours trading activity, on the National Association of
Securities Dealers Automated Quotations System, or, if no such quotation is
provided, on another similar system, selected by the Committee, then in use; or
(c) if Sections 2.12(a) and (b) are not applicable, the Fair Market Value of a
Share as the Committee may determine in good faith.
Section 2.13      “Grant Instrument” means any written agreement, in such
written, electronic, or other form as determined by the Committee, between an
Eligible Director and the Corporation evidencing his or her rights under the
Plan. In the absence of such a written agreement, written resolutions of the
Committee or the members of the Board who are independent directors adopted in
accordance with the Plan evidencing the Eligible Director’s rights under the
Plan shall be deemed a Grant Instrument.
Section 2.14      “Non-Employee Director” means a member of the Board who
qualifies as a non-employee director for purposes of Rule 16b-3 promulgated
under the Exchange Act or the corresponding provisions of any successor rule or
regulation.
Section 2.15      “Plan” means the NextEra Energy, Inc. 2017 Non-Employee
Directors Stock Plan, as amended from time to time.
Section 2.16      “Recipient” means the person to whom Shares or Dividend
Equivalents are issued under the Plan.
Section 2.17      “Retirement” means termination of Service as a member of the
Board pursuant to the Corporation’s mandatory retirement policy for non-employee
directors as in effect from time to time.
Section 2.18    “Service” means, unless the Committee provides otherwise in a
Grant Instrument, service in any capacity as a common-law employee, consultant
or non-employee director to the Corporation or a parent or subsidiary of the
Corporation.
Section 2.19      “Share” means a share of common stock, par value $.01 per
share, of NextEra Energy, Inc. In the event Shares are converted into or
exchanged for other securities, or an adjustment is made under Section 6.4 which
converts Shares available under the Plan into other securities, references to
Shares shall include, as appropriate, references to such other securities.
Article III
Available Shares
Section 3.1      Shares Available under the Plan. Subject to Article VI, the
maximum aggregate number of Shares which may be issued under Sections 5.1, 5.3,
and 5.4 of the Plan on and after the Amendment Date shall be 500,000 Shares,
including Shares previously granted under the Plan that remain subject to a
forfeiture condition on the Amendment Date. Shares issued under the Plan may be
either authorized and unissued shares, treasury shares or shares purchased in
the open market.
 
Section 3.2      Computation of Shares Available. For purposes of Section 3.1,
the number of Shares available under the Plan shall be (a) reduced by one
(1) Share for each Share issued under Sections 5.1, 5.3, and 5.4, and
(b) increased by one (1) Share for each Share forfeited pursuant to the terms of
the Plan.


-2-



--------------------------------------------------------------------------------




Article IV
 
Administration
 
Section 4.1      Committee. The Plan shall be administered by a committee of two
or more individuals appointed by the Board who are Non-Employee Directors.
Unless otherwise determined by the Board, the Compensation Committee shall act
as the Committee hereunder. The members of the Committee shall serve at the
discretion of the Board. Those members of the Board who are “independent
directors” under the corporate governance standards of the principal national
securities exchange on which the Corporation lists its securities may, in their
discretion, take any action and exercise any power, privilege or discretion
conferred on the Committee under the Plan with the same force and effect under
the Plan as if done or exercised by the Committee. No member of the Committee or
the independent directors shall participate in any action taken by such body
under the Plan if he or she is personally affected thereby, unless all members
of the Committee or independent directors, as applicable, are similarly
affected.
 
Section 4.2      Committee Action. The Committee shall hold such meetings, and
may make such administrative rules and regulations for the conduct of its
meetings, as it may deem proper. A majority of the members of the Committee
shall constitute a quorum, and the action of a majority of the members of the
Committee present at a meeting at which a quorum is present, as well as actions
taken pursuant to the written consent of a majority of all of the members of the
Committee without holding a meeting, shall be deemed to be actions of the
Committee. Any person dealing with the Committee shall be fully protected in
relying upon any written notice, instruction, direction or other communication
signed by the Secretary of the Committee and one member of the Committee, by two
members of the Committee or by a representative of the Committee authorized to
sign the same in its behalf.
 
Section 4.3      Committee Responsibilities. Subject to the terms and conditions
of the Plan and such limitations as may be imposed by the Board, the Committee
shall be responsible for the overall management and administration of the Plan
and shall have plenary authority to carry out its responsibilities, including,
without limitation, the authority:  (a) to interpret the provisions of the Plan,
and to determine all questions that may arise under the Plan; (b) to adopt
rules and regulations and to prescribe forms for the operation and
administration of the Plan; and (c) to take any other action not inconsistent
with the provisions of the Plan that it may deem necessary or appropriate. All
decisions, determinations and other actions of the Committee made or taken in
accordance with the terms of the Plan shall, in the absence of manifest error,
be final and conclusive and binding upon the Corporation and all other parties
having an interest therein.
 
Article V
 
Full Value Shares
 
Section 5.1      Discretionary Grants. The Committee, in its discretion, may
make a grant of Shares (or an interest in Shares, however denominated, to be
settled in the future by delivery of Shares) to any one or more Eligible
Directors as consideration for services rendered or promised to be rendered as a
member of the Board or its committees at such times, for such number of Shares
and on such other terms and conditions (including but not limited to
restrictions on the voting and dividend rights associated with such Shares,
service-related vesting, forfeiture provisions, holding period, and transfer
restrictions) as the Committee may determine and may specify in a Grant
Instrument. Unless the Committee determines otherwise and so specifies in a
Grant Instrument, grants under this Section 5.1: (a) shall be in the form of
issued and outstanding Shares registered in the name of the Eligible Director;
(b) shall be fully vested and nonforfeitable when awarded; and (c) shall carry
full voting and dividend rights in favor of the holder of record from the date
of grant. Unless an Eligible Director requests otherwise, with the Committee’s
consent, or the Committee determines otherwise, grants under this Section 5.1
shall be effected by direct registration of the Shares in a book-entry account
on the Corporation’s stock transfer records established for the Eligible
Director by the Corporation’s transfer agent. The Committee shall make such
arrangements for control of Shares issued under this Section 5.1, or for the
imposition of restrictions on certificates,


-3-



--------------------------------------------------------------------------------




book-entry accounts or other evidence of such Shares, as it deems necessary or
appropriate to enforce the transfer restriction and other provisions of this
Section 5.1 and any Grant Instrument.


Section 5.2      Voluntary Conversion of Cash Compensation. A Non-Employee
Director may elect, at such time and in such manner as the Committee may
prescribe, that all or any portion of his or her compensation for Service on the
Board and its committees that, after the application of Section 5.1, is payable
in cash be converted into and distributed to the Eligible Director in Shares of
equivalent Fair Market Value. Notwithstanding the preceding, fractional Shares
will not be payable under this Section 5.2 and any cash relating to a conversion
that would result in a fractional Share shall instead be paid to the Eligible
Director. The Committee shall determine the dates and frequency of such
conversion and distribution. Shares distributed under this Section 5.2 shall be
fully vested and nonforfeitable. Unless an Eligible Director requests otherwise,
with the Committee’s consent, or the Committee determines otherwise, Share
payments under this Section 5.2 shall be effected by direct registration of the
Shares in a book-entry account on the Corporation’s stock transfer records
established for the Eligible Director by the Corporation’s transfer agent.
 
Section 5.3      Awards to New Directors. The Committee, in its discretion, may
make a one-time grant of Shares (or an interest in Shares, however denominated,
to be settled in the future by delivery of Shares) to an Eligible Director after
his or her first election or appointment to the Board for such number of Shares
and on such other terms and conditions (including but not limited to
restrictions on the voting and dividend rights associated with such Shares,
service-related vesting, forfeiture provisions, holding period, and transfer
restrictions) as the Committee may determine and may specify in a Grant
Instrument. Unless the Committee determines otherwise and so specifies in a
Grant Instrument, grants under this Section 5.3: (a) shall be in the form of
issued and outstanding Shares registered in the name of the Eligible Director;
(b) shall be fully vested and nonforfeitable when awarded; and (c) shall carry
full voting and dividend rights in favor of the holder of record from the date
of grant. Any such award shall be made within six (6) months after such Eligible
Director is first elected or appointed to the Board. The Committee shall
determine the number of Shares included in such award. Unless an Eligible
Director requests otherwise, with the Committee’s consent, or the Committee
determines otherwise, grants under this Section 5.3 shall be effected by direct
registration of the Shares in a book-entry account on the Corporation’s stock
transfer records established for the Eligible Director by the Corporation’s
transfer agent. The Committee shall make such arrangements for control of Shares
issued under this Section 5.3, or for the imposition of restrictions on
certificates, book-entry accounts or other evidence of such Shares, as it deems
necessary or appropriate to enforce the transfer restriction and other
provisions of this Section 5.3 and any Grant Instrument.
 
Section 5.4      Dividend Equivalents. The Committee is authorized to grant
Dividend Equivalents to Eligible Directors. The Committee may provide that
Dividend Equivalents shall be paid or distributed when accrued or shall be
deemed to have been reinvested in additional Shares or awards, or otherwise
reinvested.
 
Section 5.5      Deferral. Compensation payable under the Plan shall be eligible
for deferral for federal (and, to the extent applicable, state and local) income
tax purposes if and to the extent provided under a separate written deferred
compensation plan of the Corporation that complies with the requirements of
Section 409A of the Code and the regulations promulgated thereunder. The
provisions of such deferred compensation plan shall determine, among other
things, the dates as of which Shares issuable under the Plan shall be issued
and/or transferred to the Eligible Director, and the dates as of which dividend,
voting and other rights associated with such Shares shall attach, but in no
event shall such dates be earlier than the corresponding dates that would apply
under the Plan in the absence of a deferral election.


Section 5.6      Holding Period for Shares. Shares acquired by an Eligible
Director pursuant to a grant made to such Eligible Director under Section 5.1 or
5.3 may not be sold or transferred by the Eligible Director so long as he or she
remains a member of the Board; provided, however, that an Eligible Director may
sell or transfer Shares in excess of the Shares required to be held according to
the Corporation’s written stock ownership guidelines for Eligible Directors as
specified from time to time in the Corporate Governance Principles and
Guidelines.




-4-



--------------------------------------------------------------------------------




Article VI
 
Term, Amendment, Termination and Adjustments
 
Section 6.1      Term. The Plan originally became effective as of the Effective
Date. The Plan, as amended and restated, shall become effective as of the
Amendment Date.


Section 6.2    Termination. The Board may suspend or terminate the Plan in whole
or in part at any time prior to the tenth anniversary of the Amendment Date by
giving written notice of such suspension or termination to the Committee. Unless
sooner terminated, the Plan shall terminate automatically on the day preceding
the tenth anniversary of the Amendment Date. In the event of any suspension or
termination of the Plan, all awards theretofore granted under the Plan that are
outstanding on the date of such suspension or termination shall remain
outstanding for the period and on the terms and conditions set forth in any
Grant Instruments evidencing such awards.
 
Section 6.3      Amendment. The Board may amend the Plan in whole or in part at
any time; provided, however, that, the effectiveness of any such amendment to
the Plan shall be contingent on approval of such amendment by the Corporation’s
shareholders to the extent provided by the Board or required to comply with
applicable laws or the rules or regulations established by any national
securities exchange on which the Corporation lists or seeks to list Shares or
other securities.
 
Section 6.4      Adjustments in the Event of Business Reorganization. In the
event any recapitalization, forward or reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase, or exchange of Shares for
other securities, stock dividend or other special and nonrecurring dividend or
distribution (whether in the form of cash, securities or other property),
liquidation, dissolution, or other similar corporate transaction or event,
affects the Shares such that an adjustment is appropriate in order to prevent
dilution or enlargement of the rights of Recipients under the Plan, then the
Committee shall, in such manner as it may deem equitable, adjust any or all of
(a) the number and kind of securities deemed to be available thereafter for
issuances of Shares in the aggregate to all Eligible Directors and individually
to any one Eligible Director and (b) the number and kind of securities that may
be delivered or deliverable in respect of undistributed Shares. In addition, the
Committee is authorized to make adjustments in the terms and conditions of, and
the criteria included in, grants of Shares (including, without limitation,
cancellation of awards in exchange for the in-the-money value, if any, of the
vested portion thereof, or substitution of Shares using stock of a successor or
other entity) in recognition of unusual or nonrecurring events (including,
without limitation, events described in the preceding sentence) affecting the
Corporation or any parent or subsidiary or the financial statements of the
Corporation or any parent or subsidiary, or in response to changes in applicable
laws, regulations, or accounting principles.
 
Article VII
 
Miscellaneous
 
Section 7.1      Status as an Employee Benefit Plan. The Plan is not intended to
satisfy the requirements for qualification under Section 401(a) of the Code or
to satisfy the definitional requirements for an “employee benefit plan” under
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended.
The Plan is intended to be exempt from the regulatory requirements of the
Employee Retirement Income Security Act of 1974, as amended, and shall be
construed and administered so as to effectuate this intent.
 
Section 7.2      No Right to Continued Service. Neither the establishment of the
Plan nor any provisions of the Plan nor any action of the Board or the Committee
with respect to the Plan shall be held or construed to confer upon any Eligible
Director any right to a continuation of his or her position with the Corporation
as a director or otherwise. The Corporation reserves the right to remove any
participating member of the Board or terminate his or her Service in other
capacities or change the terms and conditions of any such Service to the same
extent it could do so if the Plan had not been adopted.


-5-



--------------------------------------------------------------------------------




Section 7.3      Construction of Language. Whenever appropriate in the Plan,
words used in the singular may be read in the plural, words used in the plural
may be read in the singular, and words importing the masculine gender may be
read as referring equally to the feminine or the neuter. Any reference to an
Article or Section number shall refer to an Article or Section of the Plan
unless otherwise indicated. The headings of Articles and Sections are included
solely for convenience of reference. If there is any conflict between such
headings and the text of the Plan, the text shall control.
 
Section 7.4      Governing Law. The Plan shall be construed, administered and
enforced according to the laws of the State of Florida without giving effect to
the conflict of laws principles thereof. The federal and state courts located in
Palm Beach County, Florida shall have exclusive jurisdiction over any claim,
action, complaint or lawsuit brought under the terms of the Plan. By accepting
any Shares granted under the Plan, each Eligible Director, and any other person
claiming any rights under the Plan, agrees to submit himself, and any such legal
action as he or she shall bring under the Plan, to the sole jurisdiction of such
courts for the adjudication and resolution of any such disputes.
 
Section 7.5      Non-Alienation of Benefits. Except as expressly provided in the
Plan, the right to receive a benefit under the Plan shall not be subject in any
manner to anticipation, alienation or assignment, nor shall such right be liable
for or subject to debts, contracts, liabilities, engagements or torts.
 
Section 7.6      Notices. Any communication required or permitted to be given
under the Plan, including any notice, direction, designation, comment,
instruction, objection or waiver, shall be in writing and shall be deemed to
have been given at such time as it is delivered personally or five (5) days
after mailing if mailed, postage prepaid, by registered or certified mail,
return receipt requested, addressed to such party at the address listed below,
or at such other address as one such party may by written notice specify to the
other party: (a) if to the Committee: NextEra Energy, Inc., 700 Universe
Boulevard, Juno Beach, FL 33408, Attention:  Corporate Secretary; and (b) if to
a Recipient or Beneficiary to the Recipient’s or Beneficiary’s address as shown
in the Corporation’s records.
 
Section 7.7      Approval of Shareholders. The Plan shall be subject to approval
by the Corporation’s shareholders. Any Shares granted prior to the date such
approval is obtained shall be granted contingent on such approval and shall be
void ab initio in the event such approval is not obtained.
 
Section 7.8      Designation of Beneficiary. An Eligible Director who has
received an award may designate a Beneficiary to receive any payments or
unvested Shares that become payable or vested on the date of his or her death.
Such designation (and any change or revocation of such designation) shall be
made in writing in the form and manner prescribed by the Committee. In the event
that the Beneficiary designated by an Eligible Director dies prior to the
Eligible Director, or in the event that no Beneficiary has been designated, any
payments or vested Shares that become available for distribution on the Eligible
Director’s death shall be paid to the executor or administrator of the Eligible
Director’s estate, or if no such executor or administrator is appointed within
such time as the Committee, in its sole discretion, shall deem reasonable, to
such one or more of the spouse and descendants and blood relatives of such
deceased person as the Committee may select.
 
Section 7.9      Conditions to the Issuance of Shares. The Corporation’s
obligation to deliver Shares shall, if the Committee so requests, be conditioned
upon the receipt of a representation as to the investment intention of the
Eligible Director or Beneficiary to whom such Shares are to be delivered, in
such form as the Committee shall determine to be necessary or advisable to
comply with the provisions of applicable federal, state or local law. It may be
provided that any such representation shall become inoperative upon a
registration of the Shares or upon the occurrence of any other event eliminating
the necessity of such representation. The Corporation shall not be required to
deliver any Shares under the Plan prior to (a) the admission of such Shares to
listing on any stock exchange on which Shares may then be listed, or (b) the
completion of such registration or other qualification under any state or
federal law, rule or regulation as the Committee shall determine to be necessary
or advisable.
 
Section 7.10      Effect of Future Services. To the extent Shares are issued or
issuable to an Eligible Director hereunder in consideration for the performance
of future services, the Eligible Director’s performance of


-6-



--------------------------------------------------------------------------------




services for the Corporation after knowing such Shares have been issued, or
after having a legally binding right to the issuance of Shares in the future,
shall be deemed acceptance of such Shares or the future right to such Shares, as
applicable.
 
Section 7.11      Compliance with Section 409A of the Code. To the extent that
the Plan and/or Shares granted under the Plan are construed to be non-qualified
deferred compensation plans described in Section 409A of the Code, the Plan and
any Grant Instruments shall be operated, administered and construed so as to
comply with the requirements of Section 409A. The Plan and any Grant Instruments
shall be subject to amendment, with or without advance notice to Recipients and
other interested parties, and on a prospective or retroactive basis, including,
but not limited to, amendment in a manner that adversely affects the rights of
Recipients and other interested parties, to the extent necessary to effect
compliance with Section 409A of the Code.
 




-7-

